PER CURIAM.
Defendant, after a plea of guilty to the charge of obtaining money by false pretenses, was later given an enhanced .sentence as required by the Habitual Criminal Code, OES 168.015 et seq. On this appeal from the sentence, defendant again challenges the unconstitutionality of the alleged discriminatory use of the statute by the prosecutor, and because the statutes do not permit trial by jury, that they are, in effect, ex post facto, that it does not require grand jury proceedings and for other reasons.
Substantially every issue presented by defendant has been decided by this court, adversely to defendant’s contention. Howell v. Gladden, 1967, 247 Or 138, 427 P2d 978; Haynes v. Gladden (1967), 245 Or 487, 422 P2d 679; State v. Poierier (1966) 242 Or 384, 409 P2d 680; State v. Byrd (1965) 240 Or 159, 400 P2d 522, cert denied 382 US 865; State v. Custer (1965) 240 Or 350, 401 P2d 402; State v. Howell (1965) 240 Or 558, 402 P2d 89; State v. Ellis (1964) 238 Or 104, 392 P2d 647. There is no justification for reconsidering any of them. The judgment is affirmed.